DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Consistent with the Petition Decision of 4/7/2022, this application has been revived to a Non-Final status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL - Effects of anisotropy on material hardening and burst in the bulge test) in view of Jelokhani Niaraki et al. (PG-PUB 2018/0067028).
Considering claim 1, Chen discloses a device for holding a sample, comprising: 
-  a base (Base Plate) having a floor and one or more walls that extend above the floor to form a receiving chamber for receiving a sample, the floor having one or more apertures extending therethrough for receiving a pressure-supplying fluid (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition); 
-  a cover (Closing Plate) having a configuration that is complementary to at least a portion of the base such that the cover and base can be coupled together to tightly clamp a sample disposed in the receiving chamber, the cover having an opening extending therethrough (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition); and 
-  one or more washers (Clamping Ring) configured to be disposed between the base and the cover when the base and the cover are coupled together, each washer of the one or more washers having one or more openings extending therethrough (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition).
	The invention by Chen fails to disclose that the one or more washers are configured to change at least one of a shape and a size of the opening formed in the cover.
	However, Jelokhani Niaraki teaches the use of one or more washers that are configured to change at least one of a shape and a size of the opening formed in a cover positioned over the washer (Figures 3A-3G, [0033]; [0035-36]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more washers or dies that are configured to change at least one of a shape and a size of the opening formed in a cover, as taught by Jelokhani Niaraki, in the invention by Chen.  The motivation for doing so is to provide for different modeling tests ([0032-33]; [0035-36]).
Considering claim 4, Chen discloses that the cover is substantially transparent to allow for observation of a sample disposed in the receiving chamber when a pressure-supplying fluid is being applied to the one or more apertures of the base (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition).
Considering claim 13, Chen discloses that the one or more washers comprises one washer that is configured to create one or more complex strain paths for a sample disposed in the receiving chamber, but fails to disclose a plurality of washers.
	The invention by Chen fails to disclose that the one or more washers comprise a plurality of washers that are configured to create one or more complex strain paths for a sample (Figures 3A-3G, [0033]; [0035-36]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of washers or dies that are configured to create one or more complex strain paths for a sample, as taught by Jelokhani Niaraki, in the invention by Chen.  The motivation for doing so is to provide for different modeling tests ([0032-33]; [0035-36]).
Considering claim 19, Chen discloses that the device is configured to be separately mounted from a pressure system that is configured to apply a pressure-receiving fluid to the one or more apertures of the base (Figures 1-2, pressurizing unit is separate from bulge tester).
Considering claim 20, Chen discloses a kit, comprising: 
-  one or more bases (Base Plate), each base having a floor and one or more walls that extend above the floor to form a receiving chamber for receiving a sample, the floor having one or more apertures extending therethrough for receiving a pressure-supplying fluid (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition); 
-  one or more covers (Closing Plate), each cover having a configuration that is complementary to at least a portion of the one or more bases such that the cover and the one or more bases can be coupled together to tightly clamp a sample disposed in the receiving chamber, the cover having an opening extending therethrough (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition); and 
-  a washer (Clamping Ring) configured to be disposed between each base of the one or more bases and each cover of the one or more covers when the respective base and the respective cover are coupled together, each washer of the plurality of washers having one or more openings extending therethrough that are configured to create one or more complex strain paths for a sample disposed in the receiving chamber by changing at least one of a shape and a size of the opening formed in the cover (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition).
	The invention by Chen fails to disclose that the one or more washers are configured to change at least one of a shape and a size of the opening formed in the cover.
	However, Jelokhani Niaraki teaches the use of one or more washers (“forming dies”; 130) that are configured to change at least one of a shape and a size of the opening formed in a cover positioned over the washer (Figures 3A-3G, [0025]; [0033]; [0035-36]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more washers or dies that are configured to change at least one of a shape and a size of the opening formed in a cover, as taught by Jelokhani Niaraki, in the invention by Chen.  The motivation for doing so is to provide for different modeling tests ([0032-33]; [0035-36]).
Considering claim 23, Chen discloses that at least one cover of the one or more covers is substantially transparent to allow for observation of a sample disposed in the receiving chamber of the one or more bases when a pressure-supplying fluid is being applied to the one or more apertures of the one or more bases (Figures 1-2; Page 71, 2.1 Hydraulic bulge tester and data acquisition).

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL - Effects of anisotropy on material hardening and burst in the bulge test) in view of Jelokhani Niaraki et al. (PG-PUB 2018/0067028), as applied to claim 1 above, and further in view of Huston et al. (PG-PUB 2002/0066311).
	Considering claim 2, Chen, as modified by Jelokhani Niaraki, fails to explicitly disclose one or more seals associated with the base, the one or more seals being configured to prevent device leakage when a pressure-supplying fluid is supplied to the one or more apertures.
	However, Huston teaches the use of one or more seals 52 associated with the base 40, the one or more seals 52 being configured to prevent device leakage when a pressure-supplying fluid is supplied to the one or more apertures (Figure 1; [0019]; [0031]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more seals to prevent device leakage, as taught by Huston, in the invention by Chen, as modified by Jelokhani Niaraki.  The motivation for doing so is to provide a reasonably air-tight seal, as expressed by Huston.
Considering claim 21, Chen, as modified by Jelokhani Niaraki, fails to explicitly disclose a plurality of seals configured to be associated with the one or more bases, the plurality of seals being configured to prevent device leakage when a pressure-supplying fluid is supplied to the one or more apertures.
However, Huston teaches the use of one or more seals 52 associated with the base 40, the one or more seals 52 being configured to prevent device leakage when a pressure-supplying fluid is supplied to the one or more apertures (Figure 1; [0019]; [0031]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more seals to prevent device leakage, as taught by Huston, in the invention by Chen, as modified by Jelokhani Niaraki.  The motivation for doing so is to provide a reasonably air-tight seal, as expressed by Huston.

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL - Effects of anisotropy on material hardening and burst in the bulge test) in view of Jelokhani Niaraki et al. (PG-PUB 2018/0067028), as applied to claim 1 above, and further in view of Yanaka et al. (U.S. Patent 4,596,934). 
Considering claim 5, Chen, as modified by Jelokhani Niaraki, fails to disclose that a height of the device when the cover is coupled to the base to tightly clamp a sample disposed in the receiving chamber is between approximately two millimeters and five millimeters.
However, Yanaka teaches a device having a height with a cover element attached that is between two and five millimeters (Figures 2-3; Column 4, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a device having a height less than five millimeters in the invention by Chen, as modified by Jelokhani Niaraki, as taught by Yanaka.  The motivation for doing so is to provide for a device that is capable of being located between the objective lens of common electron microscopes, which typically feature a gap of approximately 2 mm, as taught by Yanaka (Column 6, lines 47-60).
Considering claim 24, Chen, as modified by Jelokhani Niaraki, fails to disclose that the combined height of a base of the one or more bases and a cover of the one or more covers when coupled together to tightly clamp a sample disposed in the receiving chamber of the base is between approximately two and five millimeters.
However, Yanaka teaches a device having a height with a cover element attached that is between approximately two and five millimeters (Figures 2-3; Column 4, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a device having a height less than five millimeters in the invention by Chen, as modified by Jelokhani Niaraki, as taught by Yanaka.  The motivation for doing so is to provide for a device that is capable of being located between the objective lens of common electron microscopes, which typically feature a gap of approximately 2 mm, as taught by Yanaka (Column 6, lines 47-60).

Claims 6, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL - Effects of anisotropy on material hardening and burst in the bulge test) in view of Jelokhani Niaraki et al. (PG-PUB 2018/0067028), as applied to claim 1 above, and further in view of Augustus et al. (U.S. Patent 5,821,544).
Considering claim 6, Chen, as modified by Jelokhani Niaraki, fails to disclose that a diameter of the device when the cover is coupled to the base to tightly clamp a sample disposed in the receiving chamber is approximately 20 to 32 millimeters.
However, Augustus teaches a device having a diameter with a cover element attached that is approximately 20 to 32 millimeters (Figure 1; Column 1, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a device having a diameter of 20 to 32 millimeters in the invention by Chen, as modified by Jelokhani Niaraki, as taught by Augustus.  The motivation for doing so is to provide for a device that is capable of being located on typical holders normally provided by electron microscope manufacturers, as taught by Augustus (Column 1, lines 56-58).
Considering claim 18, Chen, as modified by Jelokhani Niaraki fails to explicitly disclose that the base is configured to be mounted to a scanning electron microscope.
However, Augustus teaches a base of a sample holder being mounted to a scanning electron microscope (Column 1, lines 7-19, 56-58).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a base of the sample holder to be mounted to a scanning electron microscope, as taught by Augustus, in the invention by Chen, as modified by Jelokhani Niaraki.  The motivation for doing so is well known in the art is it allows for detection of micro-cracks and surface strains on the specimen (Shuaib et al.).
Considering claim 25, Chen, as modified by Jelokhani Niaraki, fails to disclose that a diameter of the device when the cover is coupled to the base to tightly clamp a sample disposed in the receiving chamber is approximately 20 to 32 millimeters.
However, Augustus teaches a device having a diameter with a cover element attached that is approximately 20 to 32 millimeters (Figure 1; Column 1, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a device having a diameter between 20 to 32 millimeters in the invention by Chen, as modified by Jelokhani Niaraki, as taught by Augustus.  The motivation for doing so is to provide for a device that is capable of being located on typical holders normally provided by electron microscope manufacturers, as taught by Augustus (Column 1, lines 56-58).

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL - Effects of anisotropy on material hardening and burst in the bulge test) in view of Jelokhani Niaraki et al. (PG-PUB 2018/0067028), as applied to claim 1 above, and further in view of Szigeti (PG-PUB 2016/0154926).
Considering claim 7, Chen, as modified by Jelokhani Niaraki, fails to explicitly disclose that the observation angle of the device when the cover is coupled to the base to tightly clamp a sample disposed in the receiving chamber is approximately 70 degrees or less.
However, Szigeti teaches that in digital image correlation, the observation angle between the axis of cameras is 30º ([0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an observation angle of less than 70º in the invention by Chen, as modified by Jelokhani Niaraki, as taught by Szigeti.  The motivation for doing so is that it is well known in the art to utilize a stereo-angle between approximately 15–35 degrees.  Furthermore, to reduce out-of-plane uncertainty and maximize useable DOF, short focal length lenses (8-12 mm) should have a minimum angle of 35º, mid-range focal length lenses (17 mm) should have a minimum angle of 25º, and lenses with a focal length of 35 mm or longer can have a stereo-angle of 15º.
Considering claim 26, Chen, as modified by Jelokhani Niaraki, fails to explicitly disclose that the observation angle of the device when the cover is coupled to the base to tightly clamp a sample disposed in the receiving chamber is approximately 70 degrees or less.
However, Szigeti teaches that in digital image correlation, the observation angle between the axis of cameras is 30º ([0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an observation angle of less than 70º in the invention by Chen, as modified by Jelokhani Niaraki, as taught by Szigeti.  The motivation for doing so is that it is well known in the art to utilize a stereo-angle between approximately 15–35 degrees.  Furthermore, to reduce out-of-plane uncertainty and maximize useable DOF, short focal length lenses (8-12 mm) should have a minimum angle of 35º, mid-range focal length lenses (17 mm) should have a minimum angle of 25º, and lenses with a focal length of 35 mm or longer can have a stereo-angle of 15º.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (NPL - Effects of anisotropy on material hardening and burst in the bulge test) in view of Jelokhani Niaraki et al. (PG-PUB 2018/0067028), as applied to claim 1 above, and further in view of Wang et al. (NPL - Property-adjustable forming medium induced extension of sheet metal formability under variable magnetic field).
Considering claim 11, Chen, as modified by Jelokhani Niaraki, fails to explicitly disclose that the one or more washers comprises a plurality of washers, and the one or more openings of a first washer of the plurality of washers and the one or more openings of a second washer of the plurality of washers have an elliptical ratio that is different than 1:1.
However, Wang teaches the use of a plurality of different washers having elliptical ratios that are different from 1:1 (Figure 4; Page 423, 3.1 Experimental equipment and setup).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of washers, each having a different elliptical ratio from one another, as taught by Wang, in the invention by Chen, as modified by Jelokhani Niaraki.  The motivation for doing so is to detect differing strain rates under different elliptical ratios.

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.  Applicant specifically argues, with respect to at least claim 1, that Jelokhani Niaraki fails to disclose the verbatim term “washer” or “cover” in the disclosure thereof.  
Chen is originally relied upon for disclosing washers.  Chen describes these washers as “clamping rings”.  Applicant has not risen any arguments against the clamping ring structure used in the bulge tester of Chen, yet, in the similar bulge tester of Jelokhani Niaraki, Applicant now argues that the forming die 130 is not to be considered a washer.   However, it is clear from [0035] of Jelokhani Niaraki that the “sheet metal blank is radially drawn into a forming die by the mechanical action of a punch”, wherein the shape of the die dictates the shape transformation of the sheet metal blank ([0035-36]).  Furthermore, based on the illustration of several different types of dies for various tests (Figures 3A-3G; [0036]), it is clear that a plurality of washers are taught by Jelokhani Niaraki.  Therefore, the invention by Jelokhani Niaraki does clearly indicate the use of a several different washer types structures for use in a sheet metal bulge tester.  As commonly understood, and given its broadest reasonable interpretation, a washer is simply a falt ring.  The clamping ring of Chen has not been argued against as being a washer.  Therefore, simply changing the shape of the ring opening, as suggested by Jelokhani Niaraki, does not preclude the structure of Chen or Jelokhani Niaraki from being considered a washer.  These arguments are not persuasive and the rejections stand.  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a bulge test apparatus having one or more washers located between the base and cover of a specimen holder, wherein the washers comprise one or more clamping ends extending radially outward from a main body of the one or more washers, the one or more clamping ends being configured to engage one or more complementary receiving ends disposed in at least one of the base and the cover.
The inventions by Chen and Wang teaches the use of through holes in the washers for allowing bolts or pins to retain the washer relative to the base or cover, but lack a radially extending clamping end that engages with complementary receiving ends in at least one of the base or cover.
Claims 38 and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of analyzing a metallic structure including the steps of  disposing a metallic structure in a holder, coupling the holder to a testing apparatus, deforming the structure through application of pressurized fluid and in a manner prescribed by a configuration of the holder and observing features of the metallic structure by looking through a side surface of the holder, wherein the fluid pressure system is separately disposed from each of the holder and the testing apparatus such that each can be disassociated from the other for use elsewhere.
None of the cited art shows observing features of a deformed metallic structure through a side surface of a holder after application of a pressurized fluid to deform the structure placed in a holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 7, 2022